Citation Nr: 0114145	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  99-16 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a lung disorder 
claimed as a result of asbestos exposure.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a skin rash on the 
right shoulder, between the legs, and athletes foot.

4.  Entitlement to service connection for headaches and 
sinusitis.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from April 1962 to July 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In September 1999, the veteran was afforded a personal 
hearing before the RO, and in February 2001, the veteran was 
afforded a video conference before a Member of the Board.  
Both transcripts have been associated with the record.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant, who is referred to as "the veteran" in 
this case, if the Board were to proceed to issue a decision 
at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 
57 Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Namely, that based on the evidence 
of record, the veteran should be afforded comprehensive VA 
examinations to determine whether there is a nexus between 
all of the claimed disorders and incidents of service.  A 
summary of the evidence is indicated below.  

First, regarding the claim for entitlement to service 
connection for a lung disorder as a residual of asbestos 
exposure in service, the following is noted.  The veteran was 
a Navy Airmen, and included in his duties of maintaining 
aircraft associated with aeronautical equipment, he performed 
other apprenticeship duties required in the operation of 
naval aviation activities afloat and ashore.  The veteran has 
testified that he was exposed to asbestos aboard the USS 
Forrestall, when he was assigned to duty there and would 
sleep in bunks in areas that he said contained asbestos.  The 
veteran stated that he could see dust particles floating 
around the room when he was in the bunks.  VA respiratory 
examinations in June 1998 and June 1999 showed diagnoses 
(combination of the two examinations) of a history of 
asbestos exposure; no lung disease detected clinically; chest 
x-ray negative for pulmonary asbestosis; pulmonary function 
test negative; and history of moderate nicotine abuse.  

A private treatment record, from Dr. David Phillips, was 
obtained for the record.  This record is lacking the 
physician's signature and formal letterhead to identify the 
medical provider.  Dr. Phillips is identified in the 
narrative, and he assumedly says that he consulted with the 
veteran on September 1, 1998 about his cough and 
breathlessness.  It was noted that the veteran was exposed to 
asbestos from 1961 to 1966 in the Navy, and that he smoked 2 
packs of cigarettes a week and had done so for 36 years.  
Examination was done, and included in the impression was that 
the veteran had early pulmonary asbestos secondary to minimal 
asbestos exposure. 

As to claims seeking service connection for asbestosis or 
other asbestos-related disease, the Board notes that there 
has been no specific statutory guidance with regard to these 
claims, nor has the Secretary promulgated any regulations.  
However, VA has issued a circular on asbestos-related 
diseases, entitled Department of Veterans Benefits, Veteran's 
Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988) [hereinafter "DVB Circular"], that 
provided some guidelines for considering compensation claims 
based on exposure to asbestos.  The provisions of that 
circular are now incorporated in VA Adjudication Procedure 
Manual, M21-1, Part VI, par. 7.21 (hereinafter M21-1), which 
provides that asbestos fiber masses have a tendency to break 
easily into tiny dust particles that can float in the air, 
stick to clothes, and may be inhaled or swallowed. Inhalation 
of asbestos fibers can produce fibrosis and tumors.  The most 
common disease is interstitial pulmonary fibrosis 
(asbestosis).  Asbestos fibers may also produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of 
pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  Cancers of the larynx and pharynx as 
well as the urogenital system (except the prostate) are also 
associated with asbestos exposure.

It is also noted in the M21-1, that many people with 
asbestos-related diseases have only recently come to medical 
attention because the latent period varies from 10 to 45 or 
more years between first exposure and development of disease.  
In addition, exposure to asbestos may be brief (as little as 
a month or two) or indirect (bystander disease). M21-1, Part 
III, par. 5.13 and Part VI, par. 7.21.

The Court has indicated that, while the veteran, as a lay 
person, was not competent to testify as to the cause of his 
disease, he was, however, competent to testify as to the 
facts of his asbestos exposure.  See also McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).  The Court has further held that 
in adjudicating asbestos- related claims, it must be 
determined whether development procedures applicable to such 
claims have been followed.  See Ashford v. Brown, 10 Vet. 
App. 120 (1997). 

Second, regarding entitlement to service connection for a 
back disorder, it is noted that the veteran was seen in 
service in October 1964 for complaints of back injury on the 
left side.  He fell on rocks and had constant dull pain in 
the back since the fall.  The veteran testified about his 
fall and inservice back injury during his personal hearings.  
Private medical and insurance records show that the veteran 
injured his back on the job in May 1989, and was subsequently 
declared totally disabled.  He has been treated privately for 
his back by several physicians and neurologists, and has had 
posterior spinal joint lumbar radiofloroscopic steroid 
injections.  The veteran testified that he had 5 back 
injuries since separation from service.  

Third, regarding entitlement to service connection for a skin 
disorder of the right shoulder, between the legs, and 
athletes foot, service medical records show that in December 
1963, the veteran was seen for complaints of a rash on the 
right shoulder.  In February 1964, he was seen for a rash in 
the shoulders and arms, and it appeared to be a fungus 
infection which had recurred.  In October 1964, he was 
treated for a rash in between his legs.  In March 1965, it 
was noted that the veteran had athletes foot, left.  In April 
1966, the veteran was seen in service for complaints that he 
had a rash that itched, described as rash that "comes and 
goes."  Private treatment records show that in September 
1994, the veteran was treated for a rash on the forehead.  VA 
outpatient treatment records show that in December 1998, the 
veteran was treated for a rash on the buttocks, with 
exudation, status post shingles on the right side, healed.  
In February 1999, he was treated for the same rash which was 
better, but had worsened.  In April 1999, the veteran was 
treated for the rash on the buttocks and on his right foot.  
The assessment was fungal rash with some cellulitis.  He was 
treated at VA for complaints of the same in May 1999 and in 
August 1999.  

Fourth, regarding entitlement to service connection for 
headaches, service medical records show that in June 1962 the 
veteran was seen for a cold and headache.  In April 1964, the 
veteran was seen for a headache with possible early mild 
gastric hyperactivity.  In December 1965, he was treated for 
severe headache, with a history of complaints time 9 months.  
It was noted that he had migraine type headache.  Later that 
month he was seen again for the same complaints with no 
result from medication, and no visual symptoms, but right 
sided headaches continued.  In January 1965 he was seen again 
for the same symptoms.  In September 1965, the veteran was 
seen for a 6 month history of severe headaches, with an 
impression of probable vascular headaches.  In his notice of 
disagreement, dated in September 1998, the veteran stated 
that his headaches were due to a sinus problem and that he 
wanted his claim reevaluated to include sinusitis as a 
service-connected disability.  The September 1998 private 
medical record from Dr. Phillips also contains a diagnosis of 
chronic rhinosinusitis in addition to the opinion regarding 
asbestos.  An August 1999 VA outpatient treatment record 
reveals that the assessment was sinusitis.

Again, for all of the issues on appeal, the Board determines 
that medical opinions are warranted regarding whether the 
veteran's inservice occurrences of asbestos exposure, back 
injury, treatment for skin rash and treatment for headaches, 
are associated with his current related symptoms.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  Additionally, the RO 
should request that Dr. David Phillips 
provide a copy of the veteran's September 
1, 1998 consultation on appropriate 
letterhead with his signature.  

2.  The RO should afford the veteran all 
indicated VA examinations, including 
respiratory, orthopedic, dermatology, and 
neurology, examinations for the alleged 
disorders of pulmonary asbestos, a back 
disorder, a skin rash, and headaches, 
respectively.  The claims folder and a 
copy of this remand must be made available 
to each examiner during the course of 
their evaluation.  Each examiner is asked 
to provide an opinion for the record as to 
whether it is at least as likely as not 
that the veteran's current disorders 
found, of pulmonary asbestos (if found), a 
back condition, a skin rash, and headaches 
with sinusitis, are related to incidents 
in service, as were described in the text 
above.  In particular, the orthopedist is 
asked to opine on any relationship between 
the veteran's current back disorder and 
his May 1989 work related accident, and 
other alleged back injuries since service 
separation.  

3.  The veteran is hereby advised that he 
should assist the RO in the development 
of his claims, and that failure to 
cooperate or to report for any scheduled 
examination may result in an adverse 
decision.  38 C.F.R. §§ 3.158, 3.655 
(2000) and Wood v. Derwinski, 1 Vet. App. 
191, 193 (1991).

4.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

5.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims.  The Court has stated 
that compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The appellant, who is the veteran in this case, has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


